   Case 2:20-cr-00005-SMJ           ECF No. 32        filed 02/06/20     PageID.71 Page 1 of 1

      United States District Court, Eastern District of Washington
                             Magistrate Judge Mary K. Dimke
                                         Richland

 USA v. MONICA PESINA                                  Case No. 2:20-CR-00005-SMJ-1


 Detention Hearing:                                                                       02/06/2020


 ☒ Sara Gore, Courtroom Deputy [R]                   ☒ Stephanie Van Marter, US Atty
 ☒ Pam Howard, Courtroom Deputy [Tele]               ☒ Adam Pechtel, Defense Atty
 ☒ Erica Helms, US Probation / Pretrial              ☒ Interpreter NOT REQUIRED
   Services [Tele]
 ☒ Defendant present ☒ in custody USM                ☐ Defendant not present / failed to appear
                     ☐out of custody

 ☒ Defendant continued detained                      ☐ Conditions of Release imposed
                                                     ☐ 199C Advice of Penalties/Sanctions

                                             REMARKS
         Defense counsel orally motioned to continue the Detention hearing to next week as the defendant
has retained counsel for this case.
         Defendant agrees to continuance of the hearing to Tuesday, 2/18 at 2:30 p.m. in Richland.

        The Court ordered:
          1. Defense Oral Motion to Continue Detention Hearing is granted.
          2. Defendant shall be detained by the U.S. Marshal until further order of the Court.



                                    Detention Hearing (1st Cont.)
                                             02/18/2020
                                       @ 2:30 p.m. [R/MKD]




Digital Recording/R-326               Time: 1:46 p.m. – 1:51 p.m.                                 Page 1
